COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

 CITY OF EL PASO, TEXAS, AND                     §
 JOHN F. COOK, IN HIS OFFICIAL                                  No. 08-16-00075-CV
 CAPACITY AS MAYOR OF EL PASO,                   §
                                                                  Appeal from the
                  Appellants,                    §
                                                             County Court at Law No. 3
 v.                                              §
                                                              of El Paso County, Texas
 TOM BROWN MINISTRIES, WORD OF                   §
 LIFE CHURCH OF EL PASO, TOM                                  (TC# 2011-DCV-02792)
 BROWN, EL PASOANS FOR                           §
 TRADITIONAL FAMILY VALUES,
 AND BEN MENDOZA,

                  Appellees.

                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was error in the

trial court’s order denying Appellants’ plea to the jurisdiction. We therefore reverse the trial

court’s order denying Appellants’ plea to the jurisdiction and dismiss with prejudice all of

Appellees’ claims asserted against Appellants.

       We further order that Appellants recover from Appellees the appellate costs incurred by

Appellants, for which let execution issue. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 7TH DAY OF DECEMBER, 2016.


                                             STEVEN L. HUGHES, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.